Citation Nr: 0812177	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VA Regional Office (RO) in Houston, Texas which determined 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  In a July 2005 decision the Board found 
sufficient new and material evidence to reopen the veteran's 
PTSD claim and remanded this matter to the RO for additional 
development.  Additional development having been conducted, 
this matter is returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2005 remand, the Board requested that the RO make 
additional efforts to verify the stressor events alleged by 
the veteran.  Thereafter, if and only if one or more 
stressors was verified, the RO was to afford the veteran a VA 
psychiatric examination for the purpose of ascertaining 
whether PTSD found present was related to service.  

In a September 2007 Supplemental Statement of the Case 
(SSOC), the AMC specifically acknowledged that the veteran's 
military personnel file, received in July 2006, which 
reflected that the veteran was in Vietnam at the time of the 
Tet Offensive.  It was then noted in the SSOC that "you very 
well did see combat and or experience a traumatic event."  
However, the AMC then noted that the veteran failed to 
provide a detailed written statement regarding his claimed 
stressors. 

If VA determines that the veteran engaged in combat with the 
enemy and an alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VA has acknowledged that the veteran experienced a traumatic 
event while in combat with the enemy; his testimony is 
sufficient to verify the alleged stressor events under C.F.R. 
§ 3.304(f).  As directed in the prior remand, he should have 
been afforded a VA examination to determine whether any PTSD 
is present and is related to service.  Where the remand 
orders of the Board are not fully implemented, the Board 
itself errs in failing to insure compliance.  Another remand 
is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

b.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the combat-related stressors reported by 
the veteran were sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service combat stressors found to be 
established by the record and found to be 
sufficient to produce PTSD by the 
examiner.  

c.  If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the veteran's 
military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination 

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



